Case 2:18-cv-14371-RLR Document 154 Entered on FLSD Docket 10/03/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

                     Civil Action No. 2:18-CV-14371-ROSENBERG/MAYNARD

  ELLEN BERMAN, and DAYANA
  GUACH on behalf of themselves and all
  others similarly situated,

  Plaintiffs,

                 v.

  GENERAL MOTORS LLC, a Delaware
  limited liability company

  Defendant.



                                       NOTICE OF FILING
          Plaintiffs by and through their counsel, hereby submit notice of filing Third Declaration

  of Richard W. Simmons of Analytics Consulting, LLC (Settlement Administrator) in Support of

  Motion for Final Approval of Class Action Settlement. A copy of the Third Declaration in

  attached hereto.

      Dated: October 3, 2019                           Respectfully submitted,

                                                       s/Rachel Soffin
                                                       Rachel Soffin, FL Bar No. 0018054
                                                       Gregory F. Coleman*
                                                       Greg Coleman Law PC
                                                       800 S. Gay Street, Suite 1100
                                                       Knoxville, TN 37929
                                                       Tel: 865-247-0080
                                                       Fax: 865-522-0049
                                                       rachel@gregcolemanlaw.com
                                                       greg@gregcolemanlaw.com

                                                       Daniel K. Bryson*
                                                       J. Hunter Bryson*
                                                       WHITFIELD BRYSON & MASON LLP
Case 2:18-cv-14371-RLR Document 154 Entered on FLSD Docket 10/03/2019 Page 2 of 3



                                           900 W. Morgan St.
                                           Raleigh, NC 27603
                                           Tel: 919-600-5000
                                           Fax: 919-600-5035
                                           Dan@wbmllp.com
                                           Hunter@wbmllp.com

                                           Robert Ahdoot*
                                           AHDOOT & WOLFSON, PC
                                           10728 Lindbrook Drive
                                           Los Angeles, California 90024
                                           Tel: 310-474-9111
                                           Fax: 310-474-8585
                                           randoot@ahdootwolfson.com

                                           *admitted pro hac vice

                                           Counsel for Plaintiff
Case 2:18-cv-14371-RLR Document 154 Entered on FLSD Docket 10/03/2019 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing document was filed electronically
  with the clerk of court via ECF which provided notice to all parties through their counsel of record.

         October, 2019

                                                GREG COLEMAN LAW PC

                                                /s/Rachel Soffin
                                                Rachel Soffin
                                                FL Bar No. 0018084
                                                GREG COLEMAN LAW PC
